Citation Nr: 0802144	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
19, 2003, for service connection for urticaria, including 
based on clear and unmistakable error (CUE) in a prior rating 
decision.

2.  Entitlement to separate 10 percent ratings for service-
connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2003 and July 2005 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In the April 2003 decision, the RO found no 
new and material evidence to reopen the veteran's claim of 
service connection for urticaria.  By subsequent decision of 
May 2004, however, service connection was granted for 
urticaria, effective from February 19, 2003.  The veteran now 
appeals that decision, seeking an earlier effective date, 
including based on CUE.  The July 2005 rating decision 
granted service connection for tinnitus and assigned a 10 
percent rating, effective June 9, 2004.  The veteran appeals 
this decision, seeking an additional 10 percent rating.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
rash was denied by December 1976 rating decision.

2.  The veteran was informed of the aforementioned denial of 
service connection for a rash, including his right to appeal, 
and he did not appeal.

3.  The prior denial of service connection for a rash was 
supported by the evidence then of record, as well as the law 
in effect at that time.

4.  At the time of the prior RO decision in December 1976, 
the evidence does not reflect the existence of undebatable 
error of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.

5.  On February 19, 2003, the veteran filed a petition to 
reopen his claim for service connection for urticaria.

6.  A May 2004 RO decision granted service connection for 
urticaria, effective February 19, 2003.

7.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
19, 2003, for the grant of service connection for urticaria, 
including based on CUE in a prior rating decision, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105(a), 3.400 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

But to the extent the veteran's claim is based upon his 
assertions of CUE in prior denial of service connection for a 
skin condition, the notice and assistance provisions of 38 
U.S.C.A. §§ 5103, 5103A, 5107 and of 38 C.F.R. § 3.159 do not 
apply.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
(regarding RO decisions).

With respect to the veteran's earlier effective date for 
urticaria claim, to include based on CUE, the record reflects 
that the originating agency provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letters 
mailed in July 2005.  This was prior to the initial 
adjudication of this issue in the September 2005 Statement of 
the Case (SOC).

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating for 
the disability for which an earlier effective date is sought, 
the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an earlier effective 
date is not warranted for the veteran's urticaria disability.  
Consequently, no disability rating will be assigned for the 
period of time at issue, so the failure to provide notice 
with respect to this element of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Moreover, the adjudication of a 
claim for an earlier effective date is based upon evidence 
already in the claims folder; the resolution of the claim 
depends upon when certain document(s) were either received by 
VA and/or promulgated to the veteran.  Thus, there is no 
reasonable possibility that any additional development could 
support the veteran's claim.  Consequently, any duty to 
assist has been satisfied in this case.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394 
(1993).  Accordingly, the Board will address the merits of 
this claim.

With respect to the veteran's claim for a separate rating for 
tinnitus, the facts are not in dispute.  Resolution of the 
veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this tinnitus claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Earlier Effective Date for the Grant of Service Connection 
for Urticaria, Including Based on CUE

As mentioned above, the veteran's claim of service connection 
for a rash was denied in December 1976.  The veteran was 
informed of this decision by letter dated that same month, 
including his right to appeal, and he did not appeal.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Where claims of service 
connection have been previously denied, only a request for 
revision premised on CUE could result in the assignment of 
earlier effective dates for these awards.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of 
[clear and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.").

In this case, the veteran has contended that the prior RO 
decision that denied service connection for a rash was the 
product of CUE.  It is essentially the only theory advanced 
by the veteran in support of his claim for an earlier 
effective date for the May 2004 grant of service connection.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Here, the veteran's representative contends in his January 
2007 brief that the December 1976 rating decision was 
incorrect, and that all of the elements for a successful 
service connection claim were substantiated by the evidence 
or record at that time.  He argues that the May 2004 rating 
decision's denial of CUE actually establishes that CUE 
occurred, by virtue of the fact that it discussed the 
incorrect application of law.

In 1976, as now, a grant of service connection required a 
finding of a current disability.  38 U.S.C.A. § 310 (West 
1970); 38 C.F.R. § 3.303.  The record reflects that the 
veteran's claim for residuals of a rash was denied in 
December 1976.  This denial was based upon an October 1976 VA 
examination that showed the veteran had no current skin 
disability.

The veteran and his representative note the history of skin 
rash, provided by the veteran to his examiner in conjunction 
with his October 1976 VA examination.  In addition, the 
January 2007 brief points to the presence of this skin 
disability in service.  The service medical records do 
demonstrate that the veteran had treatment for skin problems 
as early as September and December 1974 and include notations 
of chronic urticaria, which was also noted at the time of his 
January 1976 separation examination.  There was no finding of 
a current disability at the time of the veteran's October 
1976 VA examination, however, which was the basis for the 
denial of service connection at that time.  Thus, the prior 
denial of service connection for a rash was supported by the 
evidence (or lack of evidence) then of record, as well as the 
law in effect at that time.  Because there was no current 
disability shown by the October 1976 examination report or 
otherwise, the evidence does not reflect the existence of 
undebatable error of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  This is true notwithstanding discussion by the RO in 
the May 2004 rating decision.

There being no other allegation of CUE in the prior decision, 
the Board concludes that the December 1976 rating decision 
that had denied service connection for a rash was not the 
product of CUE.  The law is clear on these particular 
arguments, and the Board is bound to find no CUE in this 
prior rating decision.

The Board will now address whether the evidence of record 
warrants an effective date earlier than February 19, 2003, on 
a basis other than CUE.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
thereof.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed that meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  

For VA purposes, a "formal" or "informal" claim must be "in 
writing" in order to be considered a "claim" or "application" 
for benefits.  The provisions of 38 C.F.R. § 3.1(p) define 
"claim," informal as well as formal, as a "communication in 
writing."  Further, when 38 C.F.R. § 3.155(a) refers to "an 
informal claim," it necessarily incorporates the definition 
of that term in 38 C.F.R. § 3.1(p) as a "communication in 
writing."  The provisions of 38 C.F.R. § 3.155(a) make clear 
that there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."  Rodriguez, supra.

Here, as detailed above, service connection was previously 
denied for the veteran's skin condition by decision dated in 
December 1976.  Inasmuch as this decision is final, and the 
Board has determined that they were not the product of CUE, 
the effective date for the establishment of service 
connection can be no earlier than the date of claim following 
the last final denial in December 1976.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In this case, VA received a written communication from the 
veteran on February 19, 2003, in which he expressed his 
desire to file a claim of service connection for a skin 
condition, or chronic urticaria.  As such, he did submit a 
valid service connection claim at that time.  Because there 
is no prior communication that may be construed as an 
informal or formal claim, February 19, 2003 is the earliest 
date upon which the grant of service connection can be 
legally established, and it is also the current effective 
date of the award of service connection for urticaria.

For the reasons detailed above, the Board concludes the 
veteran has no legal entitlement to an effective date earlier 
than February 19, 2003, for the award of service connection 
for his urticaria.  Accordingly, the benefit sought on appeal 
must be denied.

Rating in Excess of 10 Percent for Tinnitus

In a July 2005 rating decision, the RO granted service 
connection for tinnitus, and assigned an initial 10 percent 
rating.  The veteran appealed, seeking an additional 10 
percent rating for tinnitus, reasoning that it affects both 
ears.  The RO denied the veteran's request because under 38 
C.F.R. § 4.87, Diagnostic Code 6260, there is no provision 
for assignment of a separate 10 percent schedular evaluation 
for 
tinnitus of each ear.  The veteran appealed that decision to 
the Board, maintaining that he should have a separate 10 
percent rating for tinnitus in each ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  Since the claim on appeal was 
filed after this revision, on June 12, 2004, consideration of 
Smith v. Nicholson, 19 Vet. App. 63 (2005), which addressed 
the pre-June 13, 2003, versions of Diagnostic Code 6260, is 
not warranted.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect following June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, there is no indication in the record that the 
veteran's service-connected tinnitus, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), has necessitated 
frequent periods of hospitalization, or is otherwise so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that referral of the case to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration is not warranted.




ORDER

An earlier effective date for service connection for 
urticaria, including based on CUE, is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


